DENNIS, Justice,
dissenting from the denial of writs.
The Sewerage and Water Board is an agency of the state and a separate entity from the City of New Orleans. There is no basis in law or in fact for the City’s “absorption” of the Board as a city entity. The Sewerage and Water Board was created by an act of the legislature. La.R.S. 33:4071. The legislature has manifested its intent to preserve the Board as a separate state agency by its repeated legislative acts exerting direct control over the Board. Acts 1984, No. 488; Acts 1974, Nos. 308-311. The New Orleans City Charter merely continued the same board which was already in existence by stating that “[t]he Sewerage and Water Board in existence at the adoption of this Charter shall be continued.” Home Rule Charter, Ch. 3, § 5-301. Although the Court of Appeal sua sponte found that New Orleans had “absorbed” the Board into the City government, the Charter merely refers to the Sewerage and Water Board as an “unattached board”, and does not purport to create or establish the Sewerage and Water Board as part of the City government. Furthermore, in my opinion, the Constitution does not empower a municipal government to “absorb” a creature of state government without legislative authorization, and the legislature has not enacted any statute even slightly tending to change the nature of the Sewage and Water Board.